DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US
8,231,265) in view of Dallas (US 4952067). Regarding claim 1, Ozawa discloses an emulsifier comprising
a plurality of channels (29a, 29b, 31), a continuous phase inlet (24), a dispersed phase liquid inlet (25)
and an outlet (26), wherein the continuous phase liquid inlet and the dispersed phase liquid inlet lead to
respective ones of the plurality of inlets that meet at a point and intersect in fluid communication with
one another (see Fig. 2), wherein an outlet channel (23) continues past said point toward the outlet,
whereby respective fluids when driven within the plurality of channels to meet at the point may collide
while in-channel to create an encapsulation emulsion interior to the outlet channel prior to dispersal
through the outlet; and a casing (11, 12) that houses the emulsifier and allows flow control through
single inlet ports (14, 15) for a dispersed and continuous phase, and a single outlet port (16) for
collection of produced emulsions. However, duplicating the emulsifiers is not disclosed. Dallas discloses
stacking plural emulsifiers (26) having guide holes (26g) in a casing (2). It would have been obvious to
one of ordinary skill in the art to have formed a stack of plural emulsifiers of Ozawa, in accordance with
the teachings of Dallas, to process more material. Claims 9 and 10 fail to further structurally limit the
claimed structure.  
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 8,231,265) in view of Dallas (US 4952067), and further in view of Nagai et al. (US 8,182,132). The apparatus of Ozawa was discussed above. “The patentability of a product does not depend on its method of production" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Nonetheless, claim 2 implies that parts of the apparatus are made of a polymer material, and claim 4 implies FR4 or polyether ether ketone. Nagai teaches the advantages of making parts of an emulsifier from polyether ether ketone (see col. 6, lines 20-49). It would have been obvious to one of ordinary skill in the art to have utilized polyether ether ketone to make the apparatus, to realize the advantages of strength and temperature resistance taught by Nagai (see col. 6, lines 20- 49).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 8,231,265) in view of Dallas (US 4952067), and further in view of Goudy (US 5,259,021). The apparatus of Ozawa was discussed above. No other electrical elements of are recited in the claims, yet claim 8 recites “powered by a portable battery’. Goudy teaches providing an emulsifier with a battery (22) and making the emulsifier and battery portable. It would have been obvious to one of ordinary skill in the art to have provided a battery to power a pump for fluid flow or as an aspect of a transportation device, as taught by Goudy.  
Allowable Subject Matter
Claim 27 is allowed.
Response to Arguments
Applicant makes arguments concerning the duplication of parts, which has repeatedly been held obvious such as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).    The obviousness of duplicating the emulsifier of Ozawa does not depend on the particular use of the emulsifier stack of Dallas.  That Dallas describes emulsifying milk does detract from the obviousness of duplicating.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774